Case 3:20-cv-08710 Document 1-1 Filed 07/13/20 Page 1 of 3 PageID: 31




                EXHIBIT A
 Case 3:20-cv-08710 Document 1-1 Filed 07/13/20 Page 2 of 3 PageID: 32




            PROCLAMATION OF STATE OF EMERGENCY
       TO ALL CITIZENS AND PERSONS WITHIN THE CITY OF ASBURY
  PARK AND TO ALL DEPARTMENTS, DIVISIONS AND BUREAUS OF THE
     MUNICIPAL GOVERNMENT OF THE CITY OF ASBURY PARK:

       WHEREAS, peaceful assemblies are the lifeblood of our democracy based on the
Constitutional rights guaranteed to all citizens of the United States of America; and

        WHEREAS, in the past week, individuals have engaged in legal and peaceful
protests throughout the nation; and

       WHEREAS, during the same timeframe, certain individuals have engaged in
behavior that has endangered the health and safety of residents of their respective cities;
and

        WHEREAS, the civil disturbances have continued and grown nationally and in the
State of New Jersey, endangering lives and property; and

       WHEREAS, on June 1, 2020 a peaceful protest is scheduled at 801 Bangs Avenue
in Asbury Park in support of social justice and police accountability; and

        WHEREAS, the City of Asbury Park, its Mayor and Council, and the Asbury Park
Police Department stand in full solidarity with the Asbury Park community in promotion
of a peaceful demonstration; and

       WHEREAS, the City of Asbury Park, its Mayor and Council and the Asbury Park
Police Department denounce the actions of the officers involved in the murder of George
Floyd and any acts of police misconduct; and

        WHEREAS, in order to protect the safety of the organizers and attendees of the
peaceful demonstration on June 1, 2020, certain precautionary safety measures must be
taken; and

        WHEREAS, pursuant to the powers vested in me by N.J.S.A. App. A:9-40.5 and
by ordinances adopted by the City of Asbury Park, and other relevant authority, I have the
authority to declare a STATE OF LOCAL DISASTER EMERGENCY within the City
of Asbury Park; and

        WHEREAS, the aforesaid laws authorize the promulgation of such orders, rules,
regulations, and emergency management operations as are necessary to meet the various
problems which have or may be presented by such an emergency.

                                                                                         1
 Case 3:20-cv-08710 Document 1-1 Filed 07/13/20 Page 3 of 3 PageID: 33

       NOW, THEREFORE, IN ACCORDANCE WITH the aforesaid laws, given
current exigent circumstances, I do hereby declare, in order to continue to protect the
residents of the City of Asbury Park, the following:
       1. That a STATE OF LOCAL DISASTER EMERGENCY exists within the
            City of Asbury Park
       2. As part of the STATE OF LOCAL DISASTER EMERGENCY, a limited
            curfew is imposed for the City of Asbury Park beginning at 8:00 p.m. on
            Monday, June 1, 2020 and shall expire on Tuesday, June 2, 2020 at 5:00 a.m.
            unless further extended.
                a. During the hours of curfew, all persons are prohibited from using,
                    standing, sitting, travelling or being present on any public street or in
                    any public place, including for the purpose of travel, with the following
                    exemptions:
                         i. All law enforcement, firefighters, paramedics or other medical
                            personnel, as well as any other emergency response personnel
                            authorized by the State of New Jersey, and credentialed
                            members of the media.
                        ii. Individuals traveling directly to and from work; attending
                            religious services; commercial trucking and delivery services;
                            obtaining food; caring for a family member, friend, or animal;
                            patronizing or operating private businesses; seeking medical
                            care or fleeing dangerous circumstances; and travel for any of
                            the above services.
                b. For purposes of this order, “travel” includes, without limitation, travel
                    on foot, bicycle, skateboard, scooter, motorcycle, automobile, or
                    public transit, or any other mode of transporting a person from one
                    location to another.
                c. For purposes of this order, “public place” means any place, whether on
                    privately or publicly owned property, accessible to the general public,
                    including but not limited to public streets and roads, alleys, highways,
                    driveways, sidewalks, parks, vacant lots, and unsupervised property.
                d. For purposes of this order, “exempt care” means necessary medical
                    services for an individual’s self or family member.


As declared by Emergency Management Coordinator, Garrett Giberson, Jr. and Mayor
John Moor on June 1, 2020.




                                                                                           2
